MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying petitioner’s motion to reopen as untimely.
The regulations state a motion to reopen in any case previously the subject of a final decision by the BIA must be filed no later than 90 days after the date of that decision. See 8 C.F.R. § 1003.2(c)(2). The BIA issued its final order on March 25, 2004. The motion to reopen was filed on January 24, 2007. Because petitioner’s motion was filed over two years past the deadline, the BIA did not abuse its discretion in denying the motion to reopen on that ground. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003).
Accordingly, respondent’s unopposed motion for summary denial of the petition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This petition for review is denied.
*458All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.